44 A.3d 1147 (2012)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Jose ALICIA, Respondent.
No. 365 EAL 2011.
Supreme Court of Pennsylvania.
May 15, 2012.


*1148 ORDER

PER CURIAM.
AND NOW, this 15th day of May, 2012, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the remaining issue. The issue, as stated by Petitioner, is:
Under this Court's precedent, which the Superior Court mischaracterized and misapplied, does expert testimony on "the phenomenon of false confessions" impermissibly invade the jury's exclusive role as the arbiter of credibility?